DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/16/2021, 12/15/2021, 7/7/2022, 8/8/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6, 8-11, 13-16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng (US 2019/0139954).
Regarding claim 1, Cheng discloses, in at least figure 2L and related text, a device, comprising: 
a substrate (102, [15]); 
a semiconductor channel (106A, [17]) over the substrate (102, [15]); and 
a gate structure (110A, [36]) over and laterally surrounding the semiconductor channel (106A, [17]), comprising: 
a first dielectric layer (140A, [36]) over the semiconductor channel (106A, [17]); 
a first work function metal layer (144A, [28], [36]) over the first dielectric layer (140A, [36]); 
a first protection layer (172A, [33], [36]) over the first work function metal layer (144A, [28], [36]); 
a second protection layer (180A, [34], [36]) over the first protection layer (172A, [33], [36]); and 
a metal fill layer (182A, [35], [36]) over the second protection layer (180A, [34], [36]).
Regarding claim 2, Cheng discloses the device of claim 1 as described above.
Cheng further discloses, in at least figure 2L and related text, a barrier layer (142A, [26], [36]) between the first work function metal layer (144A, [28], [36]) and the first dielectric layer (140A, [36]).
Regarding claim 3, Cheng discloses the device of claim 1 as described above.
Cheng further discloses, in at least figure 2L and related text, a third protection layer (184A, [35], [36]) over the first protection layer (172A, [33], [36]) and the second protection layer (180A, [34], [36]).
Regarding claim 5, Cheng discloses the device of claim 1 as described above.
Cheng further discloses, in at least figure 2L and related text, the first protection layer (172A, [33], [36]) comprises Si ([33]), Ge, SiGe, Al ([33]), Ti ([33]), or Hf; and 
the second protection layer (180A, [34], [36]) comprises a metal ([34]) or a conductive metal oxide.
Regarding claim 6, Cheng discloses the device of claim 1 as described above.
Cheng further discloses, in at least figure 2L and related text, an interfacial layer (112A, [20]) between the first dielectric layer (140A, [36]) and the semiconductor channel (106A, [17]).
Regarding claim 8, Cheng discloses, in at least figure 2L and related text, a device, comprising: 
a first gate structure (110A, [36]) comprising: 
a first dielectric layer (140A, [36]) over the semiconductor channel (106A, [17]); 
a first work function metal layer (144A, [28], [36]) over the first dielectric layer (140A, [36]); 
a first protection layer (172A, [33], [36]) over the first work function metal layer (144A, [28], [36]); 
a second protection layer (180A, [34], [36]) over the first protection layer (172A, [33], [36]); and 
a metal fill layer (182A, [35], [36]) over the second protection layer (180A, [34], [36]); and 
a second gate structure (110B, [36]) comprising: 
a second dielectric layer (140B, [36]) over a second semiconductor channel (106B, [17]); 
a first barrier layer (142B, [26], [36]) over the second dielectric layer (140B, [36]); 
a second work function metal layer (172B, [33], [36]) over the first barrier layer (142B, [26], [36]); 
a third protection layer (180A, [34], [36]) over the second work function metal layer (172B, [33], [36]); and 
a second metal fill layer (182B, [35], [36]) over the third protection layer (180A, [34], [36]).
Regarding claim 9, Cheng discloses the device of claim 8 as described above.
Cheng further discloses, in at least figure 2L and related text, the first semiconductor channel (106A, [17]) and the second semiconductor channel (106B, [17]) are formed in the same material layer ([17]).
Regarding claim 10, Cheng discloses the device of claim 8 as described above.
Cheng further discloses, in at least figure 2L and related text, the first semiconductor channel (106A, [17]) is silicon ([17]) and the second semiconductor channel (106B, [17]) is SiGe ([17]).
Regarding claim 11, Cheng discloses the device of claim 8 as described above.
Cheng further discloses, in at least figure 2L and related text, a fourth protection layer (184A, [35], [36]) over the second protection layer (180A, [34], [36]).
Regarding claim 13, Cheng discloses the device of claim 8 as described above.
Cheng further discloses, in at least figure 2L and related text, a second barrier layer (144B, [28], [36]) between the first barrier layer (142B, [26], [36]) and the second work function metal layer (172B, [33], [36]).
Regarding claim 14, Cheng discloses, in at least figure 2L and related text, a method, comprising: 
forming a first dielectric layer (140A, [36]) over a first channel (106A, [17]); 
forming a first work function metal layer (144A, [28], [36]) over the first dielectric layer (140A, [36]); 
forming a first protection layer (172A, [33], [36]) over the first work function metal layer (144A, [28], [36]); 
forming a second protection layer (180A, [34], [36]) over the first protection layer (172A, [33], [36]); and 
forming a first metal fill layer (182A, [35], [36]) over the second protection layer (180A, [34], [36]).
Regarding claim 15, Cheng discloses the method of claim 14 as described above.
Cheng further discloses, in at least figure 2L and related text, forming a third protection layer (184A, [35], [36]) over the second protection layer (180A, [34], [36]) before forming the first metal fill layer (182A, [35], [36]).
Regarding claim 16, Cheng discloses the method of claim 14 as described above.
Cheng further discloses, in at least figure 2L and related text, forming a first barrier layer (142A, [26], [36]) over the first dielectric layer (140A, [36]); 
wherein the first work function metal layer (144A, [28], [36]) is formed over the first barrier layer (142A, [26], [36]).
Regarding claim 19, Cheng discloses the method of claim 14 as described above.
Cheng further discloses, in at least figure 2L and related text, forming an interfacial layer (112A, [20]) over the first channel (106A, [17]), wherein the first dielectric layer (140A, [36]) is formed over the interfacial layer (112A, [20]); 
forming a capping layer (146A, [29], [36]) over the first work function metal layer (144A, [28], [36]), wherein the first protection layer (172A, [33], [36]) is formed over the capping layer (146A, [29], [36]); and 
forming a glue layer (184A, [35], [36]) over the second protection layer (180A, [34], [36]), wherein the first metal fill layer (182A, [35], [36]) is formed over the glue layer (184A, [35], [36]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 2019/0139954) in view of Lee (US 2019/0378911).
Regarding claim 7, Cheng discloses the device of claim 1 as described above.
Cheng does not explicitly disclose the gate structure is further over and surrounding a second semiconductor channel between the first semiconductor channel and the substrate.
Lee teaches, in at least figures 7-8 and related text, the device comprising the gate structure (135/115, [30]) is further over and surrounding a second semiconductor channel (110, [39]) between the first semiconductor channel (210, [39]) and the substrate (100, [31]), for the purpose of providing semiconductor device with improved performance and reliability by improving interfacial characteristics of a gate insulating layer([5]).
Cheng and Lee are analogous art because they both are directed to FET device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Cheng with the specified features of Lee because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Cheng to have the gate structure being further over and surrounding a second semiconductor channel between the first semiconductor channel and the substrate, as taught by Lee, for the purpose of providing semiconductor device with improved performance and reliability by improving interfacial characteristics of a gate insulating layer([5], Lee).
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1, 3 and 4 that recite “the first work function metal layer is in physical contact with the first dielectric layer” in combination with other elements of the base claims 1, 3 and 4.
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 8 and 12 that recite “the first protection layer and the third protection layer are in-situ silane passivation layers” in combination with other elements of the base claims 8 and 12.
Claims 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 14, 16 and 17 that recite “removing the first barrier layer” in combination with other elements of the base claims 14, 16 and 17.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 14 and 20 that recite “removing the second protection layer from over the second channel while the first channel is exposed” in combination with other elements of the base claims 14 and 20.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG-HO KIM whose telephone number is (571)270-0276. The examiner can normally be reached Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG-HO KIM/             Primary Examiner, Art Unit 2811